Montgomery, J.
This is an action upon a policy of insurance issued to the plaintiffs.
The only defense interposed in this Court is an alleged misrepresentation. in regard to the title. The application upon which the policy was written contains the folloAving questions and answers:
“Q. Are you the absolute owner of the real estate?' Number of acres in farm?
“A. Yes. One hundred and seventy acres.
“Q. Is the deed in your name?
“A. Yes.
“Q. Are you the absolute owner of the personal property to be insured?
“A. Yes. ”
That the insured had an insurable interest in the property is not questioned. It is also found as a fact that the company, by its agent who issued the policy and who-took the application, was fully cognizant of the true state of the title, and after a full statement to him, and under his advice, the plaintiffs accepted the policy. Dnder these circumstances, the company is estopped from asserting that it was misled by the statements contained in the application. Crouse v. Insurance Co., 79 Mich. 249; Kitchen v. Insurance Co., 57 Id. 135; Westchester Fire Ins. Co. v. Earle, 33 Id. 143.
It is claimed, however, that as the application contained the statement that “the applicant hereby declares and warrants that the above answers and statements are true. *535and that no statement contradictory to the above was made to or by the agent of the company, and he agrees that this declaration shall be the basis and form part of the contract or policy between the insured and the company," the plaintiffs are not in a position to insist that the company is estopped. This provision is the same as that considered in the case of Beebe v. Insurance Co., ante, 514, which case rules the present.
The judgment will be affirmed, with costs.
The other Justices concurred.